DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 3/25/21 have been fully considered and entered. Claims 23, 24 and 26 have been amended as requested. Claims 1-12, 21 and 29-32 are canceled. Applicant’s amendments are found sufficient to overcome the claim objection set forth in the Action dated 1/28/21. For reasons previously set forth the Action dated 1/28/21, claims 13-20, 22-28 are allowable.

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13-20, 22-28 are considered allowable. 
With regard to independent claims 13 and 22, presently there no known prior art which teach or suggest the claimed polyvinyl alcohol made by the claimed process and having the combination of the claimed water/moisture content and uniform and continuous porosity. Claims 14-20 and 23-28 are allowable as they depend either directly or indirectly from claims 13 and 22. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789